Citation Nr: 1044666	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  09-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(CAD).

2.  Whether new and material evidence has been received to reopen 
a claim seeking service connection for headaches.

3.  Whether new and material evidence has been received to reopen 
a claim seeking service connection for a hearing loss disability.

4.  Whether new and material evidence has been received to reopen 
a claim seeking service connection for hypertension.

5.  Whether new and material evidence has been received to reopen 
a claim seeking service connection for arthritis of the cervical 
spine.

6.  Whether new and material evidence has been received to reopen 
a claim seeking service connection for posttraumatic stress 
disorder (PTSD).

7.  Entitlement to service connection for PTSD.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from July 1956 to 
October 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, sent under cover letter from the RO in Oakland.

The claims seeking service connection for headaches, 
hypertension, a hearing loss disability, and arthritis of the 
cervical spine, and the reopened claim for service connection for 
PTSD, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2007 rating decision, the RO denied 
service connection for PTSD. 

2.  The evidence associated with the claims file subsequent to 
the March 2007 is not cumulative.


CONCLUSION OF LAW

The criteria for reopening of the claim seeking service 
connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

However, as the Board is granting the application to reopen the 
claim for service connection for PTSD, that aspect of the claim 
is substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

The RO initially denied a claim for service connection for PTSD 
in a March 2005 rating decision.  In a March 2007 rating 
decision, the RO reopened the claim and denied it on the merits.  
The Veteran filed an application to reopen the claim in September 
2007.  The RO denied the application on the basis that new and 
material evidence had not been received.  

At the time of the March 2007 decision, the medical evidence of 
record consisted of service treatment records, service personnel 
records, and records of counseling sessions at the Vet. Center.  
The service records showed that the Veteran served in Vietnam 
during the Vietnam War, but they did not establish combat 
participation.  The Vet. Center records established a current 
diagnosis of PTSD based in part on the Veteran's service.  
However, the claim was denied based on the lack of evidence to 
substantiate the Veteran's stressors.  

As the Veteran did not initiate an appeal of that decision (see 
38 C.F.R. § 20.200 (2010)), it is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2010).  However, VA may reconsider 
a claim that has been previously denied if new and material 
evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Moreover new and material evidence received within one year from 
the March 2007 decision, will be considered in relation to the 
prior claim.  38 C.F.R. § 3.156(b).

The Veteran requested to have the previously denied claim 
reconsidered in September 2007.  Regarding applications to reopen 
filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reconsidered, and must raise 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reconsidered.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).

Evidence received since the March 2007 decision includes private 
treatment reports and additional stressor statements from the 
Veteran.  The private reports include the Veteran's accounts of 
experiencing fear of hostile military or terrorist activity 
during service, and include a diagnosis of PTSD based on those 
accounts.  In addition, as discussed in the Remand below, there 
has been a substantial change in the regulations governing PTSD 
claims.  The additional evidence, when read in the context of the 
regulatory change, directly addresses the unestablished fact of 
an in-service stressor, and raises a reasonable possibility of 
substantiating the claim.  For reasons discussed in the Remand, 
this evidence is insufficient to substantiate the claim on the 
merits.  However, this evidence constitutes new and material 
evidence with regard to the claim seeking service connection for 
PTSD, and the claim is accordingly reopened.  


ORDER

The application to reopen the claim seeking service connection 
for PTSD is granted.




REMAND

Medical Records

In November 2007, the Veteran signed a release to obtain records 
from Kaiser Permanente, from 1996 to present, and updated records 
from the Vet Center.  It does not appear that the RO made any 
attempt to obtain those records, and it made no formal finding of 
their unavailability.  

When a claimant submits an application to reconsider a disallowed 
claim, the Secretary, by regulation, must provide some limited 
assistance, to include document gathering assistance, even before 
claim is reconsidered.  See Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 
2003); 38 C.F.R. § 3.159(c)(1)-(3) (2010).

The regulations further provide that VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the records 
are not received, at least one follow-up request.  A follow-up 
request is not required if a response to the initial request 
indicates that the records sought do not exist or that a follow-
up request for the records would be futile.  If VA receives 
information showing that subsequent requests to this or another 
custodian could result in obtaining the records sought, then 
reasonable efforts will include an initial request and, if the 
records are not received, at least one follow-up request to the 
new source or an additional request to the original source.  The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records from non-Federal agency or department 
custodians.  The claimant must provide enough information to 
identify and locate the existing records, including the person, 
company, agency, or other custodian holding the records; the 
approximate time frame covered by the records; and, in the case 
of medical treatment records, the condition for which treatment 
was provided.  If necessary, the claimant must authorize the 
release of existing records in a form acceptable to the person, 
company, agency, or other custodian holding the records.  See 
38 C.F.R. § 3.159(c)(1).

In addition, the Veteran's private physician, Allen Hassan, M.D., 
refers to several pertinent records which are not contained in 
the claims file.  Based on this, it would appear that he is in 
possession of pertinent evidence that is not of record.  There is 
a reasonable possibility that this evidence could constitute new 
and material evidence sufficient to reopen the claims seeking 
service connection for headaches, a hearing loss disability, 
hypertension, and arthritis of the cervical spine.  However, the 
record does not reflect any attempt to obtain complete treatment 
records from Dr. Hassan.

PTSD

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the amendment to 
38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a 
veteran is related to such veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD, and that the Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this new provision, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service 
connection for PTSD that were appealed to the Board before July 
13, 2010, but have not been decided by the Board as of July 13, 
2010.  Thus, the amendment is applicable in this case.  See 75 
Fed. Reg. 39843 (July 13, 2010).  

Here, the Veteran had service in Vietnam during the Vietnam War.  
While his military occupational specialty of aircraft repairman 
does not imply combat, and while he received no awards, and 
sustained no physical injuries, supporting or suggesting combat, 
the Veteran maintains that he was exposed to ground fire, and 
that he lost friends, and that these events resulted in fear.  
Moreover, a February 2005 Vet. Center examination provides a 
diagnosis of PTSD, based at least in part on service-related 
events.

The Veterans Claims Assistance Act of 2000 (VCAA) does not 
require that a VA examination be conducted for the purpose of 
substantiating a claimed stressor under the revised 38 C.F.R. 
§ 3.304(f).  However, the VCAA does generally provide that VA 
will provide a medical examination or obtain an opinion when 
necessary to make a decision on a claim.  38 C.F.R. 
§ 3.159(c)(4).  

In some respects, the current situation is analogous to that 
described in the VCAA, and by the United States Court of Appeals 
for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  Here, the record contains evidence nominally supportive 
of two of the three elements required for service connection.  
The record contains a diagnosis of PTSD based on in-service 
events, which, assuming that the examiner followed the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, Fourth Edition (DSM-IV), implies that the 
examiner found that a specific traumatic event or events was or 
were adequate to support a diagnosis of PTSD, and that the 
Veteran demonstrated symptoms related to such traumatic event or 
events.  The record also contains competent evidence in the form 
of the Veteran's written statements that a stressor related to 
the Veteran's fear of hostile military activity occurred.  The 
sole remaining element, identification of a specific stressor 
that supports the diagnosis, can, under the revised regulations, 
be established by a medical opinion evidence by an appropriate VA 
or contract medical provider.  As such, this would appear to fit 
the situation where such an opinion is necessary to make a 
decision on the claim. 

The Board notes that the record also contains an opinion by a 
private physician that appears to endorse the Veteran's account 
of his stressors.  However, under the revised regulations, an 
opinion must be provided by a VA psychiatrist or psychologist, or 
a psychiatrist or psychologist with whom VA has contracted.  
Therefore, this opinion cannot be used to establish the 
occurrence of the alleged stressors.  

The Board otherwise observes that, if any other psychiatric 
diagnoses are found on VA examination or in the record, all 
appropriate developmental action should be undertaken.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable efforts to obtain medical 
records from Kaiser Permanente, identified by 
the Veteran, as well as clinical records from 
the Veteran's private physician, Allen 
Hassan, M.D.  Any records so obtained should 
be associated with the Veteran's VA claims 
folder.  If certain records cannot be 
obtained, the Veteran should be so notified 
and allowed the opportunity to obtain them 
himself.

2.  Afford the Veteran a VA examination by a 
psychiatrist or psychologist, to determine 
the nature and etiology of any current 
acquired psychiatric disorder, to include 
PTSD.  The claims folders must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

Based upon the examination results and the 
review of the claims file, the examiner 
should identify the appropriate diagnosis or 
diagnoses.  

If a diagnosis of PTSD is appropriate, the 
psychiatrist or psychologist should identify 
a specific stressor or stressors that is/are 
consistent with the places, types, and 
circumstances of the Veteran's service, and 
that is/are related to the Veteran's fear of 
hostile military or terrorist activity, and 
confirm that the claimed stressor or 
stressors is/are adequate to support a 
diagnosis of PTSD, and that the Veteran's 
symptoms of PTSD are related to such stressor 
or stressors.

For purposes of this opinion, the 
psychiatrist or psychologist is to be 
informed that "fear of hostile military or 
terrorist activity" as used above, means 
that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's 
response to the event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, or 
horror.

If any other diagnosis is appropriate, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that such identified disorder is 
related to service.  

The supporting rationale for all opinions 
expressed must also be provided.

3.  Readjudicate the remanded claims.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


